Citation Nr: 1428795	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes to the Board on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By letter dated December 2006, the RO informed the Veteran that his claim for benefits under 38 U.S.C.A. § 1606 were denied.  This case was previously before the Board in July 2009, March 2011, and July 2012 and was remanded on each occasion for additional development of the record.

The Board notes the Veteran testified at a hearing before a Veterans Law Judge in January 2008.  By letter dated April 2012, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing is no longer an employee.  He was informed he had the right to another hearing, but reported later that month he did not wish to appear at a hearing.  After the most recent Board remand in July 2012, the Veteran requested a hearing at the VA Central Office.  That hearing was held in March 2014 in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issue on appeal.  The Board also notes that at the time of this decision, the Veterans Benefits Management System (VBMS) paperless claims system displays a pending scanning banner.  However, since the Board is remanding this claim for further development and because the Veteran only waived his right to initial AOJ consideration of new evidence submitted in March 2014, issuing this decision will result in no prejudice to the Veteran notwithstanding any additional documents added to the VBMS system.  On remand, the agency of original jurisdiction (AOJ) will have the opportunity to consider all new evidence uploaded to VBMS and obtain the additional evidence detailed below.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Board most recently remanded this claim in July 2012 in part to obtain records related to the Veteran's discharge from the Selected Reserves and records related to his units call up to active duty in 2006, including why he was not deployed.  Although the AOJ obtained some records from the Department of Defense, a complete set of personnel and unit records is still not available.  Additionally, the applicability of 38 C.F.R. § 21.7055(d) remains unaddressed, despite such consideration being directed by the Board in at least two separate remands.  A claimant has the right to substantial compliance with instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Until the AOJ considers this provision, in compliance with three remands, the Board is unable to proceed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or other appropriate records custodian and request that another search be made for the Veteran's personnel records relating to his call to active duty in 2006.  This should include a request for information concerning his exclusion from mobilization with his unit due to disability.  If the records are not available, a negative reply is requested.  

2.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The AOJ must address whether 38 C.F.R. § 21.7550(d) is applicable, to include an explanation for the Veteran.  The Veteran and his representative should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



